Citation Nr: 1811797	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-29 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus, and if so whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a heart disorder, including atrial fibrillation, and if so whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for neuropathy, of the upper and lower extremities, and if so whether service connection is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

6.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to claimed PTSD.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to claimed PTSD.

8.  Entitlement to service connection for hypertension, to include as due to claimed PTSD.  

9.  Entitlement to service connection for erectile dysfunction, to include as due to claimed PTSD.

10.  Entitlement to a compensable disability rating for bilateral hearing loss.

11.  Entitlement to disability rating in excess of 20 percent for a left ankle disability.

12.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision, by the VA Regional Office (RO) in Winston-Salem, North Carolina.  This addressed the claims for service connection for erectile dysfunction, OSA, COPD, the increased ratings and a TDIU.  

That March 2011 also included decisions on the other claimed disorders.  However, such claims had previously been adjudicated in an August 2009 rating decision, and within one year of that rating action, VA associated new and relevant medical evidence with the claims file.  As such, the claims for service connection for hypertension and to reopen claims for PTSD, diabetes mellitus, a heart disorder, and neuropathy are the subject of the August 2009 rating decision.  

Following a July 2013 statement of the case addressing the claims, the Veteran filed a September 2013 substantive appeal.  At that time, he did not appeal claims for service connection for hypogonadism and micropenis, or an increased rating for tinnitus.  Those claims are not before the Board.

In October 2016, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

As the Board is reopening the claim for service connection for PTSD and the Veteran has other diagnosed psychiatric disorders of record, the Board has characterized the service connection claim as for an acquired psychiatric disorder, to include PTSD.

All the service connection claims and the increased ratings for the left and right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By way of a December 2008 rating decision, the RO confirmed and continued a denial of service connection for diabetes mellitus, heart disorder, neuropathy, and PTSD.  

2.  Evidence submitted since the last final December 2008 rating decision is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claims of entitlement to service connection for diabetes mellitus, heart disorder, neuropathy, and PTSD.  

3.  For the entire appeal period, the Veteran had no worse than Level II hearing in the right ear and Level III hearing in the left ear.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
 
2.  Evidence received since the December 2008 rating decision is new and material; the claims of entitlement to service connection for diabetes mellitus, heart disorder, neuropathy, and PTSD are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

The Veteran claims service connection for PTSD from multiple stressors, including harassment.  He also claims service connection for diabetes mellitus, heart disorder, and neuropathy, due to claimed Agent Orange exposure.  He further alternatively has claimed that his heart disorder developed due to his claimed PTSD.  

The RO previously denied service connection for those claims in December 2008.  The Veteran did not file a notice of disagreement and that rating decision is now final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. 

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Veteran has since filed petitions to reopen the claims for diabetes mellitus, heart disorder, neuropathy, and PTSD.  For the PTSD claim, the Veteran raised a new stressor in June 2009 that he was sliding from a tower to a tree on a rope, at which time he had hit a knot, and was flung to the ground, as well as, taking part in earthquake recovery.  The Veteran also claimed to have Agent Orange exposure due from service in Panama and submitted an internet article in support of his claim.  He also raised a new theory of entitlement for diabetes mellitus, heart disorder, and neuropathy - as secondary to his claimed PTSD.  The evidence received since the August 2009 RO denial of this claim includes additional VA treatment records, articles, and lay statements.   As it appears the Veteran has presented evidence of current or recent diagnoses of diabetes mellitus, heart disorder, neuropathy, and PTSD, and has raised new evidence regarding Agent Orange exposure and PTSD stressors, the claims should be reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Bilateral Hearing Loss Claim

The Veteran contends that an initial, compensable disability rating is warranted for his bilateral hearing loss.

A.  Applicable Law
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

B.  Factual Background and Analysis

The Veteran contends that his bilateral hearing loss warrants a compensable disability rating.  

The only medical evidence of record applicable to rating the bilateral hearing loss claim during the current appeal period is the October 2010 and May 2013 VA examinations.  The Board notes that although VA medical records document hearing loss, such records do not provide enough information for rating the Veteran's claim.  

The October 2010 VA examination reveals that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
40
65
70
90
66.25
LEFT
40
55
70
85
62.5

Word recognition testing revealed speech recognition ability of 96 percent for the left ear and 92 percent for the right ear.  No exceptional pattern of hearing loss is demonstrated.  These audiometry test results equate to Level II hearing of each ear using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, such findings result in a noncompensable disability rating.  38 C.F.R. § 4.85.

The May 2013 VA examination findings show pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
40
55
70
90
64
LEFT
40
65
75
85
66

Word recognition testing revealed speech recognition ability of 92 percent for the right ear and 88 percent for the left ear.  No exceptional pattern of hearing loss is demonstrated.  Such test results equate to Level II hearing of the right ear and Level III hearing in the left ear using Table VI. 38 C.F.R. § 4.85.  Using Table VII, such findings also result in a noncompensable disability rating.  38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, or pure tone thresholds of 55 decibels or more from 1000 to 4000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level II hearing of the right ear and Level III of the left ear.  As such, he is not entitled to a compensable rating for his bilateral hearing loss.
 
To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, although competent to report symptoms such as difficulty understanding speech, especially with background environments, the schedular criteria contemplate this as indicated by the provisions of 38 C.F.R. § 4.86.   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for diabetes mellitus is granted.  The appeal is granted to this extent only.

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a heart disorder is granted.  The appeal is granted to this extent only.

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for neuropathy is granted.  The appeal is granted to this extent only.

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for PTSD is granted.  The appeal is granted to this extent only.

A compensable rating for bilateral hearing loss is denied.


REMAND

With respect to the PTSD claim, VA records appears to link a diagnosis of PTSD to ridicule the Veteran experience in service concerning an aspect of his anatomy.  The treatment provider appeared to consider this analogous to a military sexual trauma.    Specific notice is necessary when claims involve military sexual trauma, and has yet to be provided.  Under 38 C.F.R. § 3.304(f)(3), the AOJ must inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate the account, and suggest potential sources for such evidence.  Additionally, a claimant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3).  VA must also assist the claimant in the submission of alternative sources of evidence, by providing additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on the claimant's behalf.  Thereafter, an examination should be conducted to clarify the Veteran's psychiatric diagnosis and whether it was incurred in service.  

The AOJ should also give the Veteran the opportunity to provide additional information regarding his claimed stressors.  

For the diabetes mellitus, heart disorder, and neuropathy claims, in November 2010, the Veteran submitted an article regarding Agent Orange in Panama, essentially contending that he had such exposure.  He further clarified his claimed exposure in Panama during his October 2016 Board hearing.  Specific development is necessary to address such non-Vietnam Agent Orange exposure contentions.   M21-1, Part IV, Subpart ii.

Since the last VA examination in May 2013, the Veteran submitted a May 2016 letter from his VA physician indicating that his ankle disabilities may have worsened.  A current VA examination is necessary.  

Additionally, as the Veteran has claimed that diabetes mellitus, heart disorder, neuropathy, OSA, COPD, hypertension, and erectile dysfunction developed secondary to his claimed PTSD, such issues are inextricable intertwined with the remanded PTSD claim.  Similarly, the TDIU claim is inextricably intertwined with the remanded claims.  A decision on those inextricably intertwined claims will be deferred.

Any unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should provide the Veteran notice of the information and evidence necessary to substantiate his military sexual trauma PTSD service connection claim, including as described in 38 C.F.R. § 3.304(f)(3).  

(b)  The AOJ should contact the Veteran and request that he provide any additional information regarding his claimed PTSD stressors he desires, as well as any further information regarding his claimed Agent Orange exposure.

2.  After the above has been accomplished, the AOJ should attempt to verify with the NPRC, or other appropriate organization, any herbicide agent exposure claimed by the Veteran- as specified in M21-1, Part IV, Subpart ii, and any claimed PTSD stressor.  

3.  The AOJ should obtain all unassociated VA treatment records relating to the Veteran.  

4.  After completing the above development, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The claims file should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders.  . 

The examiner should address:

a) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with his claim of being sexually harassed during active service AND whether it is at least as likely as not (i.e., 50 percent or greater probability) in the examiner's medical judgment that the sexual trauma occurred.  

b) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor or military sexual trauma.

c) For each diagnosed acquired psychiatric disorder OTHER THAN PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any such disorder is etiologically related to an in-service disease or injury.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements and the rationale for any opinion offered should be provided.  If the credibility of any statements are questioned, the basis for that should be explained.  
 
5.  After completing the above record development, the Veteran should be afforded an appropriate VA examination conducted by a VA medical professional to determine the current level of severity of the service-connected right and left ankle disabilities.  The claims file should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

For EACH ANKLE: 

 The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

 The examiner should describe, in degrees of excursion, active AND passive ranges of motion; and should describe weight-bearing AND nonweight-bearing, demonstrated on examination.

 The examiner should describe, in degrees of excursion, and upon repetitive testing, any limitation in the range joint motion that is specifically attributable to pain.

 The examiner should identify the presence of, or absence of the following: muscle atrophy; changes in the condition of the skin indicative of disuse; weakness; incoordination, temperature changes; bone deformities; or, any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the ankle.

 With respect to subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the joint; and if so, at what point (expressed in degrees, if possible) such pain is elicited during such testing.

 The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

 If the severity of any manifestation cannot be quantified, the examiner should so indicate.

 The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; (2) whether as a result of the service-connected disability the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

 The examiner should address whether the Veteran has ankylosis or deformity.

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  

6.  Once the above development has been accomplished, perform any additional development deemed necessary, to include, (if PTSD is service connected), examination to ascertain whether PTSD has caused or aggravated any disability claimed secondary to PTSD; and an examination to address whether any claimed disability is due to herbicide exposure ( if that exposure is established).  .  

7.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


